NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRANCISCO J. VELA,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEME_NT,
Respon,den,t. '
2011-307O .
Petition for review of the Merit SyStemS Protection
Board in case no. DA0841100544-I-1.
ON MOTION
Be-fore PRoST, MAYER, AND GAJARsA, Circuic Ju,dges.
PER CUR1AM.
iORDER
FranciSco J. Ve1a moves for reconsideration of the
court's order dismissing this petition as untimely
Upon consideration thereof

vELA v. opm 2
IT ls ORDERE1) THAT:
The motion is denied
FOR THE COURT
 2 6  lsi J an Horba1},[
Date J an Horba1y
C1erk
cc: EdWard P. Fahey, Jr., Esq.
Doug1as G. Edelschick, Esq.
FILED
eo “~%s*e2§s€;ir¢'eaer°“
0CT 2 6 2011
1AN l'DRBALY
ClERK